Dore, J.
(dissenting in part). For the reasons stated in my dissent in part in Matter of Barry Equity Corp. (Marcia Hat Co.) (276 App. Div. 685), I dissent in part as to the effective date the rents take effect and vote to modify to make them effective as of the date of decision instead of the date of application.
Peck, P. J., Caulahan, Van Voorhis and Shientag, JJ., concur in Per Curiam opinion; Dore, J., dissents in part in opinion.
Order modified in accordance with opinion herein and, as so modified, affirmed. Settle order on notice.